WILLIAMS, Judge.
Edward A. Wagner, Jr., a prisoner confined in the Kentucky State Penitentiary at Eddyville, filed motion to vacate judgment against him in the Hardin Circuit Court under RCr 11.42. By this action he petitions this Court to order J. W. Hodges, Judge of the Hardin Circuit Court, to grant his motion or grant him a hearing thereon.
The response shows that Judge Hodges considered the grounds set forth in petitioner’s motion and entered an order overruling the motion. Consequently, this case is now moot.
The order of mandamus is denied.